internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-129939-01 date date legend company a shareholders plr-129939-01 new shareholders plr-129939-01 state corporation llc plr-129939-01 partnership date date date date date date date date m n o p dear this letter responds to a letter dated date and subsequent correspondence requesting inadvertent termination relief under sec_1362 of internal_revenue_code company incorporated on date under the laws of state company elected to be an s_corporation effective date facts on date company issued m shares of its stock to corporation on date company issued an additional o shares of its stock to corporation subsequently on date corporation contributed all of its company stock p shares to llc corporation is a member of llc on date company issued n shares of its stock to partnership plr-129939-01 on or about date company learned that it had ineligible shareholders llc and partnership and thus its s_corporation_election had terminated on date subsequently remedial steps were taken to redeem all of company’s stock owned by the ineligible shareholders at a price equal to the ineligible shareholders’ original purchase_price for the stock after the redemption company issued shares of its stock that had previously been owned by the ineligible shareholders to a an individual shareholder of corporation and to the individual partners of partnership collectively new shareholders the above steps were completed on date company and its shareholders represent that the issuance of company stock to corporation and partnership and the subsequent transfer of company stock from corporation to llc were not intended to terminate company’s s_corporation_election additionally company and its shareholders represent that there was no intent to engage in tax_avoidance or retroactive tax planning company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation that the secretary may require with respect to the period of termination applicable law sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1361 generally provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that such termination is effective on and after the date the s_corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such plr-129939-01 adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination such corporation is treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent conclusion based on the facts submitted and the representations made we conclude that company's s_corporation_election terminated on date when company issued stock to corporation an ineligible shareholder we also conclude that the termination was inadvertent within the meaning of sec_1362 therefore company will be treated as continuing to be an s_corporation from date to date provided company’s s_corporation_election was not otherwise terminated under sec_1362 this ruling is contingent on company and all of its shareholders treating company as an s_corporation from date to date and thereafter and on company treating shareholders as the shareholders of company during the inadvertent termination period accordingly shareholders in determining their federal tax_liability must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company under sec_1368 if company or shareholders fail to treat company as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed on whether the original election made by company to be treated as an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is plr-129939-01 being forwarded to your authorized representative sincerely yours mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures cc copy of this letter copy for sec_6110 purposes
